UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-7001



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FRANK DAVIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CR-97-306)


Submitted:     December 20, 2001         Decided:    December 28, 2001


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frank Davis, Appellant Pro Se. Thomas More Hollenhorst, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Frank Davis filed a document he described as a petition for

new trial and to compel specific performance.          The district court

appropriately    construed   this   as   a   motion   to   vacate   under   28

U.S.C.A. § 2255 (West Supp. 2001).       We have reviewed the record and

the district court’s opinion and find no reversible error. Accord-

ingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.             United States v.

Davis, No. CR-97-306 (E.D. Va. filed Mar. 30, 2001 & entered

Apr. 5, 2001).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                    DISMISSED




                                     2